Citation Nr: 1823993	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  09-21 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for cancer of the larynx, and if so, whether the Veteran is entitled to service connection for cancer of the larynx.

2.  Entitlement to a rating in excess of 40 percent for service-connected degenerative disc disease (DDD) of the lumbar spine.

3.  Entitlement to an initial rating in excess of 20 percent for right lower extremity radiculopathy.

4.  Entitlement to a total disability rating based upon individual employability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Banks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to June 1973 and from May 1997 to June 1997.  He was a member of the Arkansas Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated August 2008 and August 2013 of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In August 2013, the Board remanded the spine increased rating claim for further development.  In a February 2016 decision, the Board denied the Veteran's claim of entitlement to an increased rating for DDD of the lumbar spine.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a January 2017 Order, granting a Joint Motion for Remand (JMR), the Court vacated the Board's February 2016 decision and remanded the case for further development in compliance with the directives specified in the Joint Motion.

In the January 2017 Joint Motion, the parties determined that the issue of entitlement to a TDIU is part of the Veteran's claim of entitlement to an increased rating for DDD of the lumbar spine.  As such, the issue of entitlement to a TDIU was also remanded to the Board for adjudication.

The issues of entitlement to a rating in excess of 40 percent for service-connected DDD of the lumbar spine and entitlement to TDIU were then remanded again for additional development in August 2017.

The Veteran testified in a video conference hearing before the undersigned Veterans Law Judge in February 2018.  At that hearing, the Veteran waived his right to have the RO review any additional evidence submitted.

The issue of entitlement to service connection for depression secondary to service-connected disabilities has been raised by the record in a Written Brief Presentation dated in July 2013 and entitlement to service connection for a heart condition has been raised by the record in a VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs (VA); however, neither issue has been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An August 2002 rating decision denied service connection for cancer of the larynx; the Veteran did not perfect an appeal of that decision, and new and material evidence was not received within one year of notice of its issuance.

2.  Evidence received more than one year after that August 2002 rating decision is neither cumulative nor redundant of the evidence that was already of record and considered in that decision, and this additional evidence raises a reasonable possibility of substantiating this claim.

3.  The Veteran's cancer of the larynx was not incurred during or within one year of his active military service, nor was it caused by his active military service.

4.  The Veteran's service-connected DDD of the lumbar spine has not been manifested by unfavorable ankylosis of any portion of his spine and he does not have intervertebral disc syndrome (IVDS) causing incapacitating episodes having a total duration of at least 6 weeks during the past 12 months; there is evidence of secondary radiculopathy of the left lower extremity with mild sciatic nerve involvement, however. 

5.  The Veteran's service-connected right lower extremity radiculopathy is not productive of more than moderate incomplete paralysis.


CONCLUSIONS OF LAW

1.  The August 2002 rating decision denying service connection for cancer of the larynx is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103 (2017).

2.  New and material evidence sufficient to reopen the claim of entitlement to service connection for cancer of the larynx has been received since that August 2002 rating decision.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  The criteria for service connection for cancer of the larynx are not met.  38 U.S.C. §§ 1110, 1131, 5107(b) (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.313, 3.317 (2017).

4.  The criteria for a disability rating in excess of 40 percent for service-connected DDD of the lumbar spine have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1-4.7, 4.10, 4.14, 4.20, 4.21, 4.25, 4.26, 4.27, 4.40, 4.44, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes (DCs) 5235-5243 (2017).

5.  The criteria for an initial evaluation in excess of 20 percent for right lower extremity radiculopathy have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.124a, DC 8520 (2017).

5.  The criteria for a separate 10 percent evaluation for radiculopathy of the left lower extremity with mild sciatic nerve involvement have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination of the claims adjudicated herein.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

The Board also notes that, to the full extent possible, VA complied with all prior remand instruction requests, and there exist no deficiencies in VA's duties to notify and assist in that regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); but see D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).

II.  Cancer of the Larynx

Preliminarily, the August 2002 rating decision denied service connection for stage III moderately diffuse squamous carcinoma of the larynx, right true vocal cord (i.e., cancer of the larynx) on the basis that the Veteran did not serve in Vietnam, and thus was not entitled to certain legal presumptions as to his claim of service connection for cancer of the larynx.  The Veteran was notified of that determination and of his appellate rights, and he did not appeal or submit new and material evidence within the following year.  Accordingly that decision is a final and binding determination based on the evidence then of record.  See 38 U.S.C. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103.

Evidence received since that August 2002 rating decision includes but is not limited to the Veteran's testimony at the February 2018 Board hearing.  Specifically, the Veteran claims that he developed cancer of the larynx as a result of his exposure to carcinogenic herbicides while in Germany.  He does not claim that he was near areas in which said herbicides were stored or used; rather, he claims that the equipment that he was working on while on active duty in Germany was exposed to said herbicides previously, in Vietnam.  He claims that as a result of working on that herbicide-exposed equipment, he was in turn exposed to those herbicides.  This newly-received evidence is relevant because it specifically concerns the condition being claimed - cancer of the larynx; it is new because it was not previously considered in the August 2002 decision; and it is material because it pertains to unestablished facts necessary to substantiate the claim of entitlement to service connection for cancer of the larynx - namely, the in-service event that, according to the Veteran, caused him to develop cancer of the larynx.  As this additional evidence is new and material, this claim consequently may be reopened.  The Board will proceed with adjudication of the claim; this action will not prejudice the Veteran, as the AOJ previously reopened the claim in the March 2017 Statement of the Case.  See Hickson v. Shinseki, 23 Vet. App. 394, 398 (2010).

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be established for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of: (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d at 1372.

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

If a Veteran was exposed to a herbicide agent (such as Agent Orange, for example) during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II or adult-onset diabetes mellitus), Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically determined that a presumption of service connection is warranted.  Notice, 79 Fed. Reg. 20, 308 (2014).  These presumptions of service connection may be rebutted by affirmative evidence to the contrary.  38 U.S.C. § 1113; 38 C.F.R. § 3.307(d).

Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C. §§ 1116; 38 C.F.R. § 3.307.  A veteran who served on land in Vietnam is presumed to have had such exposure.  Id.

In this case, the Veteran was diagnosed with cancer of the larynx in or about December 2000, according to his private treatment records.  Thus, he did not incur this cancer during or within one year of his active military service.  38 C.F.R. §§ 3.307, 3.309.  By his own admission, he did not serve in Vietnam, so he is not entitled to presumptive service connection based on such service or herbicide agent exposure therein.  He also admits that he has no proof that the equipment he worked on during active duty was ever exposed to carcinogenic herbicides; in fact, he stated during his February 2018 Board hearing that he was never even told that the equipment was used anywhere in Southeast Asia, including Vietnam.  He has presented no medical evidence to support a causal link between cancer of the larynx and service on a direct basis, and he lacks the training and credentials to supply his own competent opinion as to causation.  See Jandreau, supra.  Absent any competent evidence in support of his claim, there is no basis for the Board to remand this case for a VA examination and opinion under 38 C.F.R. § 3.159(c)(4), as there exists no reasonable possibility that such examination and opinion would result in findings favorable to the Veteran.  

In summary, in view of the total dearth of competent evidence in support of this claim, and the fact that cancer of the larynx was not diagnosed for several decades following service, the preponderance of the evidence is against the claim, and the claim must be denied.  

III.  Lumbar Spine Condition and Radiculopathy

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155; 38 C.F.R., Part 4.  A Veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Therefore, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  

Given that the Veteran is presently assigned a 40 percent evaluation for his lumbar spine disorder, there exist a limited number of bases upon which an increase may be predicated, including for doctor-prescribed bed rest (incapacitating episodes) having a total duration of at least 6 weeks during the past 12 months (under 38 C.F.R. § 4.71a, Diagnostic Code 5243) and for unfavorable ankylosis of the entire thoracolumbar spine (Diagnostic Codes 5235-5242).  "Unfavorable ankylosis" is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  38 C.F.R. § 4.71a, General Rating Formula, Note (5).  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.

The Board has reviewed all relevant evidence in this case, including VA examination reports from March 2009, April 2010, November 2013, and August 2017, as well as other lay and medical evidence of record.  First, none of this evidence suggests doctor-prescribed bedrest having a total duration of at least 6 weeks during the past 12 months.  A March 2009 VA examination report indicates that the examiner did "tend to agree" with the Veteran's own report that he was incapacitated every day due to his service-connected lumbar spine condition; however, the Board finds that the incapacitation described by the Veteran and examiner at that time does not meet the aforementioned definition of an "incapacitating episode," i.e., doctor-prescribed bed rest.  There is also no evidence of ankylosis of the spine.  In short, there is no basis for an underlying lumbar spine rating in excess of 40 percent, and to this extent the claim must be denied.

The only other basis for a partially favorable determination of this claim would be evidence of associated objective neurological abnormalities for which separate compensable evaluations would be warranted.  In this regard, a separate evaluation for right lower extremity radiculopathy has already been assigned.  The Board has reviewed the above-cited evidence but finds none suggesting that this disability is more than moderate in degree.  As a moderately severe disability is required for an increased (40 percent) evaluation under 38 C.F.R. § 4.124a, Diagnostic Code 8520, the claim for a higher initial evaluation must be denied.  As to the left lower extremity, in a November 2017 rating decision, the RO inexplicably denied service connection for sciatic involvement and radiculopathy of the left lower extremity, even though the August 2017 VA examination revealed radiculopathy of the left lower extremity with mild sciatic nerve involvement.  It is clear from Diagnostic Code 8520 that a 10 percent evaluation is to be assigned for mild incomplete paralysis of the sciatic nerve.  As such, the Board will assign a separate 10 percent evaluation for the left lower extremity, noting that there is no evidence of a higher degree of incomplete paralysis to support an even higher evaluation.  To this extent, the appeal is granted.  In the absence of objective findings of separate bowel and bladder disability, no further separate evaluations are warranted.  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  


ORDER

The claim of entitlement to service connection for cancer of the larynx is reopened on the basis of new and material evidence.

The reopened claim of entitlement to service connection for cancer of the larynx is denied.

Entitlement to a rating in excess of 40 percent for service-connected degenerative disc disease (DDD) of the lumbar spine is denied.

Entitlement to an initial rating in excess of 20 percent for right lower extremity radiculopathy is denied.

A separate 10 percent evaluation is assigned for radiculopathy of the left lower extremity with mild sciatic nerve involvement, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

The Board finds that there is evidence in the record which indicates that the Veteran may be unable to obtain or maintain gainful employment.  See, e.g., April 2010 Compensation and Pension Exam Report.  The evidentiary record, therefore, is sufficient enough to justify referral of the Veteran's claim of entitlement to TDIU to the Director, Compensation Service, for consideration of the Veteran's entitlement to an extraschedular rating therefor.

Accordingly, the case is REMANDED for the following action:

1. Refer to the Director, Compensation Service, the issue of entitlement to an extraschedular TDIU rating at any time during the appeal period under 38 C.F.R. § 4.16(b).  All findings and opinions should be associated with the claims folder.

2.  After completing the above actions, and any other indicated development, the issue of entitlement to TDIU must be readjudicated.  If this benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative, and after they have had an adequate opportunity to respond, the appeal must then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.



______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


